IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21044
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KENNETH PAUL ALEX,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-01-CR-100-1
                        --------------------
                          February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jerome Godinich, Jr., court-appointed appellate counsel for

Kenneth Paul Alex, has requested leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Alex has received a copy of counsel’s motion but has not filed a

response.   Alex knowingly and voluntarily waived his right to

appeal sentencing issues, and our independent review of the

briefs and the record discloses no nonfrivolous issue for appeal.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21044
                                -2-

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

appeal is DISMISSED.   See 5TH CIR. R. 42.2.